STATE OF NORTH CAROLINA
v.
KAYLA BLACKWELL.
No. COA08-289
North Carolina Court of Appeals
Filed July 1, 2008
This case not for publication
Attorney General Roy Cooper, by Assistant Attorney General John G. Barnwell, for the State.
Richard Croutharmel, for defendant-appellant.
MARTIN, Chief Judge.
On 29 November 2004, pursuant to a plea agreement, defendant Kayla Blackwell pled guilty to conspiracy to commit robbery with a dangerous weapon. The trial court sentenced defendant to a term of twenty to thirty-three months imprisonment. The trial court further ordered that defendant serve 153 days imprisonment immediately, but gave her credit for 153 days served in prison prior to judgment. The trial court suspended the remainder of defendant's sentence and placed her on supervised probation for thirty-six months.
On 17 September 2007, a probation violation report was filed alleging that defendant had violated the conditions of her probation by testing positive for marijuana and cocaine, being in arrears on her monetary obligations, and failing to meet the condition of probation that she successfully pass the G.E.D. examination within the first twelve months of her probationary period.
A probation violation hearing was held in Mecklenburg County Superior Court on 18 October 2007. Defendant admitted to the violations. The trial court found that defendant violated the terms of her probation based on her admission. Accordingly, the trial court revoked defendant's probation and activated her suspended sentence. Defendant appeals.
Counsel appointed to represent defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel has also shown to the satisfaction of this Court that he has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, reh'g denied, 388 U.S. 924, 18 L. Ed. 2d 1377 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of her right to file written arguments with this Court and providing her with the documents necessary for her to do so.
Defendant has not filed any written arguments on her own behalf with this Court and a reasonable time in which she could have done so has passed. In accordance with Anders, we have fully examined the record to determine whether any issues of arguablemerit appear therefrom. We have been unable to find any possible prejudicial error and conclude that the appeal is wholly frivolous.
No error.
Judges CALABRIA and STROUD concur.
Report per Rule 30(e).